Citation Nr: 0918739	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-21 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for degenerative disc 
disease at C5-6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
October 1973.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2007.  This matter was 
originally on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In July 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In December 2007, the veteran requested a waiver of 
overpayment pertaining to pension benefits in the amount of 
$2,465.47.  In February 2008, VA received a letter from the 
veteran in which he noted that he had active squamous cell 
carcinoma, active basal cell carcinoma, and hepatitis C and 
noted that he believed these to be related to exposure to 
Agent Orange while stationed in Vietnam.  The veteran also 
stated that he had glaucoma.  As these claims have not been 
addressed by VA, they are being referred to the RO for 
appropriate action.
   
The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's cervical spine degenerative disc disease is not 
related to active service.



CONCLUSION OF LAW

Cervical spine degenerative disc disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2007 Remand, the Appeals 
Management Center (AMC) obtained Social Security 
Administration (SSA) records, VA outpatient treatment records 
from January 2005, and issued a Supplemental Statement of the 
Case (SSOC).  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's December 2007 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in April 2004, March 2006, 
and January 2008 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence, as well as 
how VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The veteran's service treatment records, VA medical treatment 
records, SSA records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" with respect to his 
cervical spine is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

In addition, as no medical evidence has been presented 
showing the possibility that cervical spine degenerative disc 
disease is related to service, the Board finds that an 
etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of cervical spine degenerative disc disease or a 
cervical spine injury is factually shown during service.  The 
Board concludes it was not.  The service treatment records 
are absent complaints, findings or diagnoses of any service 
spine injury or disease during service.  On the clinical 
examination for separation from service, the veteran's spine 
was evaluated as normal.  Thus, there is no medical evidence 
that shows that the veteran suffered from a cervical spine 
disorder during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The earliest 
post-service medical evidence of record indicating any 
cervical spine disability is dated in 1984.  An April 1985 
consultation report authored by Dr. S.A. states that the 
veteran was injured in a vehicular accident when he was 
struck broadside in the front left portion of his car by a 
truck on March 22, 1983.  He developed problems due to 
injuries pertaining to his spine.  Essentially, the veteran's 
initial diagnosis at that time was acute ligamentous and 
muscular injuries to the cervical spine and cervical lumbar 
radiculopathy.  The veteran received a protracted course of 
conservative management.  Dr. S.A. stated that the veteran 
may or may not also have instability due to soft tissue 
injuries in the cervical spine segments.  He is tender to 
palpation about the cervical spine.  Diagnosis would be 
chronic cervical ligamentous and muscular strain.  Consider 
segmental instability, cervical spine.  A cervical and lumbar 
myelogram showed extradural defect at C6-C7 on the left 
possibly representing herniated nucleus pulposus.  X-rays 
dated in August 2004 showed a reversal of the normal cervical 
lordosis at C4-5 with a degenerative disk disease and 
narrowing of the interspaces at C4-5, C5-6, and C6-7 with a 
prominent spur at C5-6.  In light of the lack of any relevant 
history reported between the veteran's date of discharge and 
the date of his cervical spine symptomatology in March 1983, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  MRI of the cervical spine in March 
2006 showed degenerative changes consistent with degenerative 
disease.  However, no critical canal narrowing was identified 
at any level with perhaps mild spinal stenosis particularly 
at the C7-T1 level.  Bilateral foraminal encroachment was 
also identified most pronounced at the C5-C6 level.  In this 
case, the appellant clearly has a current disability.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.  However, no medical professional has ever 
related this condition to the appellant's military service.  

In addition, a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service, and in fact, show that there was an 
intervening injury after service which caused his cervical 
spine disability.  

In a letter received from the Veteran in January 2009, he 
states that he has no proof of injury to the cervical region 
vertebrae from military service only that the traumatic 
impact that caused his low back injury in military service 
did more than likely also cause injury to his neck as the 
impact compression did radiate from his lumbosacral region up 
his spinal column and did trauma to his neck.  The veteran 
stated that at the time that he first saw the physician after 
his aircraft accident, he was most concerned with his low 
back as it was giving him much pain and not so much in his 
neck and that he believed his low back to be more important 
than his neck at that time.  The Board has considered the 
Veteran's contention that a relationship exists between his 
cervical spine disorder and service.  However, as a layman, 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as etiology.  While a layman such as the Veteran 
can certainly attest to his in service experiences and 
current symptoms, he is not competent to provide an opinion 
linking that disability to service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The Board, therefore, finds that the combination of absence 
of complaints in service of any cervical spine injury or 
problems, the number years that elapsed before the Veteran 
sought treatment for cervical spine disorder, and the absence 
of competent medical evidence that the Veteran's current 
cervical spine disorders are related to his military service, 
preponderates against the claim. Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.




ORDER

Entitlement to service connection for degenerative disc 
disease at C5-6 is denied.


REMAND

As noted above, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  In determining whether the duty to assist requires that 
a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran's service treatment records indicate that in 
February 1973, he presented with pain in lumbar area and 
paresthesia of the right upper thigh.  A February 1973 
consultation sheet indicates that the veteran had a 45-day 
history of increasing lumbar pain and paresthesia of right 
upper thigh with no relief from supportive care and light 
duty.  The request notes some question on x-ray of 
spondylolisthesis and perhaps abnormality in lumbar sacral 
vertebrae.  The consultation report is difficult to read 
although it appears to suggest that the veteran's low back 
disability is a neurological problem and not lumbar disc 
problem but notes x-ray "G1" spondylolisthesis.  Report of 
Medical Examination conducted in October 1973 evaluated the 
veteran's spine as normal. 

Post-service medical records indicate that in April 1985, the 
veteran was admitted for surgery with a diagnosis of lumbar 
spondylolisthesis L5-S1 and lumbar spondylosis L4-5-S1.  In 
May 1985, the veteran submitted a report of accidental injury 
that happened on March 22, 1983, nearly 10 years after his 
discharge from service, in which he claimed he received 
permanent damage to his neck and lower back.  A May 1, 1985 
consultation report indicates that the veteran was injured in 
an automobile accident which resulted in lumbar disc disease 
which had not responded to conservative management and as a 
result he was admitted to the hospital in April 1985 for 
fusion of the back and disc removal.  

A November 1983 letter from his attorney indicates that on 
March 22, 1983, the veteran was broadsided by a truck and as 
a result of the accident sustained considerable injuries.  In 
November 1983, Dr. S.A. noted that he had been seeing the 
veteran since April 8, 1983 for injuries sustained in a 
vehicular accident and diagnosed acute cervical strain, mild 
cervical radiculopathy, acute dorsal strain, and acute 
lumbosacral strain. 

X-rays taken in August 2000 showed lower lumbar spine 
degenerative disc disease quite pronounced focally with 
anterolisthesis of L5-S1 and S1-2.  L5 laminectomy 
demonstrated.

In May 2002, the veteran reported a chronic low back and neck 
condition and noted that he had fusion of his lower back in 
April 1985 after an auto accident in 1983.

In August 2003, the veteran filed a claim for compensation.  
He stated that towards the end of 1972 he was involved in an 
explosion of an aircraft engine which necessitated his 
jumping out of the cockpit approximately 15 feet above the 
ground and landing on concrete.  The veteran stated that as 
the days passed, he felt pain increasing in his lower back 
and legs.  He made an appointment to see a physician who took 
x-rays and described injury to his lower back and offered 
advice to stick it out rather than receiving a medical 
discharge.  The veteran stated that he had increased pain in 
his lower back and legs working as a power plants flight deck 
troubleshooter in Vietnam.  After his return home, he pain in 
his lower back increased.  The veteran stated that in 1985 
after a minor incident that caused his existing condition to 
become worse, he went to the hospital to undergo a fusion 
operation.  

X-rays taken in January 2005 showed stable grade 2 
spondylolisthesis at L4-L5 with other degenerative changes as 
described.  

In March 2005, VA received a letter from A.J.F. who stated 
that he recalled hearing from members of his squadron of an 
incident when a plane engine blew up and the veteran jumped 
down from the cockpit to escape and landed on the concrete 
ground. 

In a letter dated in December 2005, K.W.W. stated that he 
heard two or three explosions and witnessed veteran jumping 
out of the cockpit, landing on his feet, running for safety.  
K.W.W. stated that the veteran kept complaining of pain in 
his lower back and that he tried to convince the Veteran to 
go to sick bay to get it checked out. 

A September CT scan of the lumbar spine indicated failed 
lumbar fusion with L4-L5 anterolisthesis, severe central 
canal stenosis and left lateral recess stenosis, moderate 
left-sided foraminal stenosis at L4-L5 with osteophyte 
formation encroaching on the left L4 nerve root, 8 mm of 
anterolisthesis of L5 on S1 which does not change on flexion 
or extension.  Bone density study showed borderline 
osteoporosis of the lumbar spine.

A May 2007 letter written by Dr. B.L.B., VA Attending 
Physician, stated, "It is my opinion that [the veteran's] 
lumbar spondylolisthesis is causally related to the injury he 
sustained from jumping from a 15 foot height from the cockpit 
of an aircraft in 1972.  He continues to experience problems 
related to this spondylolisthesis."

The Board notes that where the chronic nature of a disease is 
established in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless they can be clearly attributed to an 
intervening cause. 38 C.F.R. § 3.303(b)(2008).

The Board finds that Dr. B.L.B.'s opinion is medical evidence 
that suggests a possible nexus.  Thus, in order to afford the 
Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that further development of the case is necessary.  In this 
regard, a medical opinion in conjunction with the review of 
the entire record and examination of the Veteran is warranted 
to indicate whether or not the Veteran suffers from a lumbar 
spine disability related to his military service.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current lumbar spine 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should list any lumbar spine diagnoses 
and provide an opinion as to whether it 
is at least as likely as not that any of 
these diagnoses are related to any 
symptoms documented during the Veteran's 
active duty service; and if so, the 
examiner should provide an opinion as to 
whether any lumbar spine diagnoses, 
related to symptoms document during 
service, can be clearly attributed to an 
intervening cause.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
  
3.  The case should be reviewed on the 
basis of the additional evidence, 
including additional evidence received 
since the December 2008 SSOC.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished an SSOC 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


